DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This Office Action is in response to applicant’s communication filed October 25, 2022 in response to PTO Office Action mailed July 27, 2022. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 8, and 15 have been amended. Claims 3, 10 and 17 have been previously canceled. No claims have been added. As a result, claims 1-2, 4-9, 11-16 and 18-20 remain pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but they are not persuasive.
The Applicant is arguing that overwriting, as recited in the independent claims, is not the same as an erasing or deleting in the references and attacking the merit of the rejection by trying to show that the Examiner is using inherency from the references because the use of the term “expressly” in the rejection of the claims. First, the Examiner would like to note that the Office Action mailed on July 27, 2022, two additional Office Actions were issued using the same term in previous rejections. The Applicant never raised the inherency issue previously in past office action. It is further noted that the Examiner has rejected the claims using 35 USC 103(a) rejection and not 35 USC 102 section. The Examiner has used the term “expressly” at few places during the rejection but never meant that the references teach the limitation inherently. The Examiner has rejected claims under 35 USC 103 and even though the term “expressly” was used, the Examiner has provided additional references to teach limitations and also provided the obviousness statement with the motivation to combine the references to arrive at the claimed invention. The term “expressly” was used erroneously and the Examiner never meant that the references inherently teach the limitations, which is clearly evident from the use of the statue 35 USC 103(a) for rejections and use of additional references, use of “obviousness” statement (e.g., it would have been obvious…) and also providing the motivation to combine the references. If the Examiner meant “expressly” as inherency as the Applicant is inferring then the rejection of the claims should have been under statue 35 USC 102 and there is no need to use the statement “it would have been obvious…” and no need to provide any motivational sentence to combine the references. The Applicant’s arguments are only directed to find inherency in the references because the use of the term “expressly” but as noted above the Examiner never intended to show that the references inherently teach the limitations. The use of statute 35 USC 103, use of the statement “it would have been obvious…” and the use of motivation to combine the references clearly indicates that the Examiner never intended to use inherency. The Applicant is only placing emphasis on a single term “expressly” used in the Office Action without giving merits to other elements of the rejections such as use of statue 35 USC 103, use of statement “it would have been obvious…” and the motivation to combine. Thus, the Applicant’s arguments are not persuasive and the rejection of the claims is maintained.
Although, the Examiner is not relying on inherency, the Examiner hereby is further providing few other references which provides the evidence that “overwriting” and erasing/deleting is equivalent in the art of the computer memory.
Dikvall et al. (US 2013/0209072) par. [0069] teaches: “FIG. 4 illustrates that the media recorder 100 is adapted to free up memory space for new frames. When the memory 300 is full, some of the already stored data needs to be discarded. This can be done by deleting the discarded data or by simply overwriting the discarded data.”
Muhonen (US 7,127,246) col. 11, lines 49-62 teaches: “The deletion means 55 is responsive to a triggering signal supplied thereto from the decision means 54. That is, the decision means 54 monitoring the memory means 51 is also adapted to perform a processing as described in connection with step S15 in FIG. 1. Then, upon a new subscriber entering the VLR area (registering to the VLR) (YES instep S15 in FIG. 1), the deletion means 55 is triggered to delete the previously selected data sets. To this end, the deletion means 55 accesses the memory means 51 and erases the selected data sets to free space in the memory means for new data. However, instead of erasing data and subsequently writing the new data to the memory, also an overwriting of the selected data by the new data is possible, and in terms of an increased processing speed also to be preferred.”  Muhonen here teaches that instead of deleting/erasing the data to free space in the memory and subsequently writing the new data, overwriting with new data is also possible, which increases the speed of processing. This clearly shows that overwriting the data is equivalent to erasing the previously written data.
Aisaka et al. (US 7,000,0072) col. 1, lines 51-59 teaches: “Immediately after the power supply is turned on, the cache memory is empty. When program execution starts, the CPU reads instructions in the program one by one from the main storage and interprets and executes them, during which the read instructions are concurrently copied to the cache memory. If the cache memory becomes full, a suitable one of the previously copied instructions is erased and a new instruction is copied in place, in other words, overwrite is performed.” Aisaka here also teaches that when the cache memory becomes full, previously written data is erased and a new data is copied in place or in other words overwrite is performed, which clearly indicates that the overwrite essentially erases the previously stored data.
Fukunaga et al. (US 6,169,821) col. 9, lines 19-24 teaches: “This combined frame memory unit can be managed as a ring buffer, with new data being overwritten on old data when the memory becomes full, thereby eliminating the need to delete old data. The same scheme can be applied to the frame memory unit 304 when not combined with the reference frame memory unit 305.” Here, Fukunaga also teaches that by overwriting old data with new data eliminates the need to delete old data, means overwriting erases/deletes old data.
Nakamura (US 5,513,344) col. 1, lines 44-49 teaches: “As data is sequentially written from the main memory 303 into the cache memory 302 upon cache mishits, the cache memory 302 is eventually filled to capacity. After the cache memory 302 becomes full, new data is overwritten on previously written data, thus erasing the old data.”
As it can be seen from above few references that in the art of computer memory, when the memory becomes full, new space is needed to store new data and one way to make space is to erase old data and then write new data in place or simply overwrite the new data with old data, which erases the previously stored data and stores new data in place of old data. Since, primary reference Martynov teaches that once the trace data is transferred to second memory area, the data stored in the first memory area can be deleted/erased so that new trace data can be stored in place of now deleted/erased data. One way of creating free space is to delete/erase old data from the memory and when new data arrives, store the new data in place of erased/deleted data or as noted above, the second way, the new data simply overwrites the old data, erasing the old data and storing new data in place of old data, which eliminates an additional step of erasing the old data. During the prosecution in the Office Action, never meant that the primary reference inherently teach the claimed overwrite operation, but instead the Examiner noted that since Martynov teaches that once the trace data from the first memory area is transferred to the second memory area, the data in the first memory area can be erased so that new trace data can be stored in now erased space. Overwriting old data with new data is another way of erasing/deleting old data and storing new data and therefore one having ordinary skill in the art would be motivated to use overwriting instead of erasing and then writing because overwriting reduces the step of erasing, the speed of the system is improved. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martynov (US 2017/0109258) and further in view of Huang et al. (US 2016/0371500), Orfali (US 7,039,834), Bourne et al. (US 2014/0365833), Flemming et al. (US 2011/0113406) and Bhansali et al. (US 2018/0275898).
As per claim 1, Martynov teaches a computer-implemented method (Martynov: claim 11) comprising: writing trace data for a plurality of tasks to a first [[area of]] memory; determining, by one or more processors (Martynov: par. [0017]), a target task from a plurality of tasks, wherein trace data of the target task is to be protected; and transferring, by the one or more processors, the trace data of the target task from the first [[area of]] memory to a second [[area of]] memory (Martynov: par. [0004]: “run processes within complex systems involve storing software operation debug trace information temporarily in a buffer memory, and when software operation is completed evaluating the success of the operation and transmitting the debug trace data to different locations depending upon the result. For example, the temporarily stored trace data that accumulated in the buffer prior to the completion of the software operation may…(2) transferred to a log file memory”; fig. 3, buffer 324 and memory 320; par. [0025]: trace data from buffer memory 324 is transferred to a log file in the memory 320 when the failure occurs; here it is noted that Martynov teaches reducing amount of trace data to be stored and therefore amount of memory needed (par. [0003]) by eliminating trace data of the task completed successfully and only storing trace data of the task failed, where it would be readily apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to determine a target task (e.g., a process or a software operation) from the plurality of executing tasks whose execution  resulted in error and storing trace data from the buffer to the log file in second memory to reduce the amount of data to be stored and thereby reducing the amount of memory and thus reducing the cost (par. [0003])).
Martynov teaches the buffer memory 324 (first memory) and the log memory (320) (second memory) but fails to teach first area and second area of the memory. Huang teaches a storage device 138 with two memory areas 128 and 130 implemented either using two different memory devices or can be two different partitions of the memory device (Huang: par. [0032]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement buffer memory (first area) and the log file memory (second area) using partitions of one storage device as taught by Huang to decrease the cost of the system by using one memory device instead of two separate memory devices.
Martynov fails to teach offloading a portion of the existing trace data in the second area to a storage device before an overwriting. However, Martynov (par. [0025]) teaches that trace data may be transferred to an additional location. Orfali teaches offloading trace data from memory to storage (Orfali: col. 3, lines 54-63: “The trace data is offloaded from the FIFO buffer…into a main memory system…From the collector system main memory it can be offloaded into permanent storage system”; e.g., Orfali teaches offloading data from FIFO buffer (first area of the memory) to the main memory (second area of the memory) and then offloading data from the main memory (second area) to the storage device). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to offload the trace data from the log file memory (second area of the memory) to a storage device before being overwritten for later study (Orfali: col. 16, lines 15-24).
Martynov teaches determining whether the operation/task completed successfully or an error has occurred based on some parameters (Martynov: pars. [0004], [0023]), however Martynov, Huang and Orfali  fail to teach determining task by determining that execution information of one of the plurality of tasks matches at least one abnormal pattern.
Bourne teaches comparing execution information with pattern matching of suspected error condition to determine whether the error has occurred or not (Bourne: par. [0021]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the execution information of the tasks by matching the data with abnormal pattern as taught by Bourne to determine whether the task is successfully completed or not and based on the decision either discard the trace data of the task or transfer the trace data to log file memory for further evaluation of the error. Bourne teaches an alternate way of determining whether the operation was completed successfully or not and by trying alternate way will provide predictable result of determining whether the error has occurred or not during execution of the operation and therefore provides information to correct the software.
Martynov, Huang, Orfali and Bourne  fail to teach the execution information comprises a lock of a resource obtained by the one of the plurality of tasks.
Flemming teaches capturing lock tracing information of the application programs to provide details on the particular lock that may limit the performance (Flemming: par. [0013]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain execution information regarding lock of the resource as taught by Flemming to improve the performance of the system by identifying locks with error conditions (Flemming: pars. [0005], [0013]).
Martynov, Huang, Orfali, Bourne and Flemming  fails to teach but Bhansali teaches determining that available space of a second area of memory is insufficient for storing existing trace data; and in response to determining that the available space of the second area of memory is insufficient: offloading a portion of the existing trace data in the second area of memory to a storage device before being overwritten. Bhansali teaches: par. [0130]: “determining if buffer memory 108/208 is available to store (buffer) a data chunk…Buffer memory 108/208 may be considered available if/when the buffer memory is not full”; par. [0131]: “If/when buffer memory 108/208 is unavailable (e.g., a NO in block 612), one or more data objects and/or one or more of data chunks buffered in buffer memory 108/208 may be written to one or more of storage device 102 and/or enterprise storage service 50 to free space in buffer memory…If/when buffer memory 108/208 is available (e.g., a YES in block 612), one or more data chunks may be written to buffer memory 108/208”; here it is noted that Bhansali teaches checking if there is space available in the buffer memory and if no space is available the data stored in the buffer memory is selected and offloaded/transferred to another storage device and new data is written in place of old data (now transferred/offloaded). Thus, Martynov, Orfali, and Bhansali teach transferring, by the one or more processors, the trace data of the target task from the first area of the memory to the second area of the memory by performing the overwriting by writing the trace data of the target task over the portion of the existing trace data in the second area of the memory. Here it is noted that Martynov and Orfali teach storing trace data in a hierarchy of the memory devices e.g., first area, second area and then another storage device and deleting the data from the memory area once the data is transferred to the different memory area to free the space occupied (Martynov: par. [0006]). The alternate method of deleting data in the memory is to overwrite old data with new data. It is also known in the modern computing system to utilize hierarchy of memories and transferring/offloading data from one memory to another to make the space for new data. Bhansali teaches checking if the buffer is available and if there is no space, selecting data blocks from the FIFO to be written/offloaded to another storage such as storage 102 or storage 50 and then writing new data in place of the old offloaded data. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to check whether there is space available in the buffer memory (first area) and/or log memory (second area) and offload the data from the first area/memory to second area/memory and from second area/memory to another storage location thereby creating free space to store new trace data and then overwriting the new trace data to now created free space.  
As per claim 2, Martynov, Huang and Orfali  fail to teach wherein a respective plurality of trace data of the plurality of tasks is stored in the first area, and wherein the plurality of trace data in the first area is to be overwritten by new trace data generated by executing subsequent tasks. However, Martynov teaches deleting data from the buffer memory if the operation is successful (Martynov: par. [0004]) and the buffer may be cleared for a next operation (Martynov: par. [0006]). Here it would be readily apparent to one having ordinary skill in the art that either the data is deleted or also can be overwritten by new data which effectively deletes old data previously stored.
As per claim 4, Martynov, Huang and Orfali teach wherein transferring the trace data of the target task from the first area to the second area comprises: extracting, by the one or more processors, the trace data of the target task from the first area; and storing, by the one or more processors, the trace data of the target task into the second area. As explained with respect to rejection of claim 1 above, Martynov teaches transferring data from buffer memory to log file memory and Orfali teaches offloading data from FIFO to main memory and from main memory to storage system, where it would be readily apparent that when the operation fails, the trace data from the buffer related to failed operation is extracted and then copied to the memory.
As per claim 7, Martynov, Huang and Orfali teach offloading, by the one or more processors, at least part of the existing trace data in the second area to the storage device. As noted with respect to claim 1, Orfali teaches offloading data from FIFO to main memory and from main memory to storage device (Orfali: col. 3, lines 54-63).
Claims 8, 9, 11, 14-16 and 18 are directed to a system comprising a processing unit and a memory and a computer program product comprising non-transient machine-readable medium. Martynov teaches a system comprising a processing unit and a memory (Martynov: par. [0007]) and computer program product (Martynov: par. [0006]). Claims 8, 9, 11, 14-16 and 18 are similar in scope with claims 1, 2, 4 and 7. Thus, claims 8, 9, 11, 14-16 and 18 are rejected under same rationales as applied to claims 1, 2, 4 and 7 above.
As per claim 5, Martynov, Huang and Orfali  fail to teach wherein storing the trace data of the target task into the second area comprises: in accordance with a determination that available space in the second area is sufficient to store the trace data of the target task, storing, by the one or more processors, the trace data of the target task into the available space. Bhansali teaches wherein storing the trace data of the target task into the second area comprises: in accordance with a determination that available space in the second area is sufficient to store the trace data of the target task, storing, by the one or more processors, the trace data of the target task into the available space (Bhansali: par. [0012]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to check whether sufficient space available in the memory as taught by Bhansali to avoid data loss and/or corruption because if sufficient space is not available and the system tries to write the data in the memory it may overwrite the previously written data and thus the old information can be lost or overwriting may corrupt the data.
As per claim 6, Martynov, Huang and Orfali  fail to teach wherein storing the trace data of the target task into the second area comprises: in accordance with a determination that available space in the second area is insufficient to store the trace data of the target task, offloading, by the one or more processors, at least part of the existing trace data in the second area to the storage device; and storing, by the one or more processors, the trace data of the target task into the second area. Bhansali teaches wherein storing the trace data of the target task into the second area comprises: in accordance with a determination that available space in the second area is insufficient to store the trace data of the target task, offloading, by the one or more processors, at least part of the existing trace data in the second area to the storage device; and storing, by the one or more processors, the trace data of the target task into the second area (Bhansali: par. [0012]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to check whether sufficient space available in the memory as taught by Bhansali to avoid data loss and/or corruption because if sufficient space is not available and the system tries to write the data in the memory it may overwrite the previously written data and thus the old information can be lost or overwriting may corrupt the data.
Claims 12, 13, 19 and 20 are similar in scope with claims 5 and 6 above and thus rejected under same rationales as applied to claims 5 and 6 above.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138